DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2015/0179978).

Regarding claims 1 and 13
Sato shows the driving substrate, comprising: driving modules and display panel having Light emitting diodes (LEDs), wherein each of the driving modules (corresponding to the light emitting elements) comprises two electrodes (13 and 15), wherein each of at least one of the two electrodes comprises convex parts (12a, see Figs. 3 and 4 and para. 0043 and 0049), and each of the convex parts protrudes from one of the two electrodes where the convex parts are located towards the other one of the two electrodes (see Figs. 3 and 4 and para. 0043 and 0049).

Regarding claim 12
Sato further shows, wherein only one electrode of the two electrodes comprises the convex parts (12a), a length of an end of one of the convex parts away from an end of the only one electrode is a ninth length (taken to be pitch d1, see Figs. 3 and 4), and a minimum distance between two adjacent convex parts of the convex parts is greater than the ninth length (taken to be the pitch d2, see Figs. 3 and 4 and para. 0046-0049).





Claims 1, 12 and 13 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon et al. (US 2020/0312939).

	
Regarding claims 1 and 13
Cheon et al. shows the display panel and driving substrate, comprising: driving modules having light emitting elements, wherein each of the driving modules comprises two electrodes (PE), wherein each of at least one of the two electrodes comprises convex parts (PEa and PEb), and each of the convex parts protrudes from one of the two electrodes where the convex parts are located towards the other one of the two electrodes (see Figs. 2 and 3 and para. 0108 and 0113).


Regarding claim 12
Cheon et al. further shows, wherein only one electrode of the two electrodes comprises the convex parts, a length of an end of one of the convex parts away from an end of the only one electrode is a ninth length (taken to be the width t1 or length h1), and a minimum distance between two adjacent convex parts of the convex parts is greater than the ninth length (taken to be width t2 or t3, or length h2, see Figs. 3 and 5  and para. 0111, 0114 and 0150-0152).



Allowable Subject Matter

Claims 2-11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-11 and 14-20
The prior art of record taken alone or in combination does not teach or suggest the driving substrate as recited in claim 1, or the display panel as recited in claim 13, having the further limitations as set forth in claims 2-11 and 14-20.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ryu et al. (US 2018/0019220) and Im et al. (US 2019/0326348), both show a display panel having a driving substrate including electrodes that are protruding or convex shape.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687